                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

        Plaintiff,

v.                                            Case No. 2:19-mc-50011

Tyrone Vannoy,
                                              Sean F. Cox
        Defendant.                            United States District Court Judge

______________________________/

      ORDER DENYING “REQUEST FOR RETURN OF PROPERTY” (ECF No. 1) AND
     “REQUEST FOR DEFAULT OR JUDGMENT OF AFFIDAVIT OF FACT/WRIT OF
             DISCOVERY, WRIT OF RETURN OF PROPERTY (ECF No. 3)

        A jury convicted Defendant Tyrone Vannoy of being a felon in possession of a firearm.

United States v. Vannoy, No. 17-20551 (E.D. Mich. filed August 22, 2017) (ECF No. 145). In this

separate proceeding, Vannoy filed a request for return of property and seeks discovery material.

(ECF No. 1). Vannoy also filed a “request for default or judgment of affidavit of fact/writ of

discovery, writ of return of property.” (ECF No. 3).

        a.      Writ for Return of Property

        Pursuant to Federal Rule of Criminal Procedure 41(e), Vannoy seeks the return of a van that

was “confiscated illegally” “in violation of the Fourth Amendment.” (ECF No. 1, PageID 1).

However, federal courts lack subject-matter jurisdiction if there is no evidence that a federal agent

or agency ever had real or constructive possession of the property. United States v. Hayden, 2009

WL 3872146 at *2 (E.D. Mich. 2009) (citing United States v. Oguajo, 107 F. App'x 541, 543 (6th

Cir.2004)). Vannoy provides no evidence that any federal agent or agency ever possessed his van.


                                                 1
Thus, the Court concludes that it does not have subject-matter jurisdiction over this writ.

       b.      Writ of Discovery

       Vannoy seeks various discovery materials. Twice before, the Court has dealt with these

exact discovery requests. (No. 17-20551, ECF No. 134, PageID 981-982 and No. 17-20551, ECF

No. 141, PageID 1001). The Court will deny these discovery requests for the reasons stated in its

November 8, 2018 order. (No. 17-20551, ECF No. 134, PageID 981-982). Further, these requests

are moot because they are being made post trial.

       c.      Request for Default

       In this request, Vannoy asks the Court to dismiss his criminal charges (and presumably

overturn his conviction) because the Government failed to respond to his writs within 10 days. This

10-day deadline appears to be of Vannoy’s own invention. (ECF No. 1, PageID 4). Vannoy provides

no authority for why the Government’s failure to adhere to a timeline created by a criminal

defendant would require the dismissal of the defendant’s charges. The Court will deny this request.

                                             ORDER

       For the reasons above, the Court ORDERS that Vannoy’s Request for Return of Property

(ECF No. 1) and Request for Default. (ECF No. 3) are DENIED.

IT IS SO ORDERED.


Dated: February 14, 2019                             s/Sean F. Cox
                                                     Sean F. Cox
                                                     U. S. District Judge


I hereby certify that on February 14, 2019, the foregoing document was served on counsel of




                                                 2
record via electronic means and upon Tyrone Vannoy via First Class mail at the address below:

Tyrone Vannoy 55835039
MILAN FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 1000
MILAN, MI 48160
                                                   s/J. McCoy
                                                   Case Manager




                                              3
